In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00130-CV

THE CITY OF FORT WORTH, Appellant          §    On Appeal from the 153rd District Court

                                           §    of Tarrant County (153-301921-18)

V.                                         §    October 22, 2020

WESLEY RUST, Appellee                      §    Memorandum Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order denying

appellant the City of Fort Worth’s plea to the jurisdiction is reversed and the case is

remanded to the trial court for further proceedings.

      It is further ordered that costs are taxed against the party incurring same, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel